Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of clams 1-14 in the reply filed on 29 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the copper lower layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Regarding claim 3, it is unclear if the copper lower layer is the same layer as the lower metal layer of the inductor wire or an additional lower layer.  For the purposes of this action it will be interpreted as the lower layer comprising copper.  It is also unclear what the term “top copper interconnect layer” means.  Does “top copper” imply a specific layering structure or is it simply referring to its position in the IC device as it related to layers below it.  For the purposes of this action it will be interpreted as the top portion of the interconnect electrically contacting the substrate below
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9, 10, and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cooney III et al. (US Pat. Pub. 2014/0354392), herein after Cooney.
Regarding claim 1, Cooney teaches an integrated circuit (IC) device, comprising:
an IC structure including an integrated inductor [fig. 6, 120/112/130];
wherein the integrated inductor comprises an elongated inductor wire defined by a metal layer stack including an upper metal layer [fig. 6, 126], a middle metal layer [fig. 6, 114], and a lower metal layer [fig. 6, 132]; and
wherein a lateral width of the middle metal layer of the inductor wire is greater than 1 um [paragraph [0051], 2um to 50um].
Regarding claim 2, Cooney discloses an IC device of Claim 1, wherein:
the upper metal layer of the inductor wire comprises aluminum [paragraphs [ 0031 and 0039] 126 is made from the same materials and techniques as 114, including aluminum];
the middle metal layer of the inductor wire comprises copper [paragraph [0031], 114 can be copper]; and
the lower metal layer of the inductor wire comprises copper [paragraph [0031 and 0050], 132 is made from the same materials and techniques as 114, including copper].
Regarding claim 3, Cooney teaches the IC device of claim 2, wherein the copper lower layer of the inductor wire comprises a top copper interconnect layer [fig. 6, paragraphs [0031 and 0050], 132 is formed of copper and is part of an interconnect contacting the substrate 102 below].
Regarding claim 7, Cooney discloses the IC device of Claim 1, wherein:
a lateral width of the upper metal layer of the inductor wire is greater than 1 um [paragraph [0051], 2um to 50um];
a lateral width of the middle metal layer of the inductor wire is greater than 1 um [paragraph [0051], 2um to 50um]; and
a lateral width of the lower metal layer of the inductor wire is greater than 1 um [paragraph [0051], 2um to 50um].
Regarding claim 9, Cooney teaches the IC device of claim 1, wherein the integrated inductor comprises a spiral inductor [paragraph [0048 and 0049] teach spiral configuration].
Regarding claim 10, Cooney discloses the  IC device of Claim 9, wherein the spiral inductor includes:
a non-overlap region in which the elongated inductor wire is defined by the metal layer stack including the upper metal layer, the middle metal layer, and the lower metal layer; and
an overlap region in which the elongated inductor wire includes the upper metal layer and the lower metal layer, but omits the middle metal layer, such that in the overlap region the upper metal layer is separate from the lower metal layer by a non-conductive material [fig. 6, the non overlap region contains all of 114, 114 is narrower than 126 and 132, creating an overlap region where 126 and 132 are separated from each other].
Regarding claim 13, Cooney teaches an integrated circuit (IC) device, comprising: 
an IC structure including an integrated inductor [fig. 6, 120/112/130]; 
wherein the integrated inductor comprises an elongated inductor wire defined by a metal layer stack including: 
an upper metal layer having an upper metal lateral width [fig. 6, 126]; 
a middle metal layer having a middle metal lateral width [fig. 6, 114]; and 
a lower metal layer having a lower metal lateral width [fig. 6, 132];
wherein a largest width of the upper metal lateral width, middle metal lateral width, and lower metal lateral width varies from a smallest width of the upper metal lateral width, middle metal lateral width, and lower metal lateral width by less than 100% [fig. 6, paragraph [0051], the widths of the upper, middle and lower layers are not 100% different from each other].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooney as applied to claims 1-3, 7, 9, 10, and 13 above, and further in view of the following arguments.
Regarding claim 5, Cooney fails to specifically teach the resistance of the integrated inductor.  However, Cooney teaches the same materials are used in the same configuration as the instant invention (copper and aluminum layers in a spiral inductor configuration with a lateral width of greater than 1um).  One of ordinary skill in the art would have been led to the recited inductor resistance through routine experimentation and optimization to achieve a desired transistor performance.  Generally, differences in concentration or resistance will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 14, Cooney fails to specifically teach largest width of the upper, middle and lower metal layer varies from the smallest width  by less than 25%.  However, Cooney does teach that the widths of upper and middle may be different due to the offset requirements of the inductor and the lower layer can be any width [paragraphs [0041 and 0051]].
One of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired transistor performance.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooney as applied to claims 1-3, 7, 9, 10, and 13  above, and further in view of Cooney III et al (US Pat. Pub. 2013/017073) herein after Cooney ‘073.
Regarding claim 4, while Cooney teaches the upper metal layer of the inductor can be formed of aluminum, they fail to teach functionality as a bond pad.  However, Cooney ‘073, teaches a elongated inductor structure where an upper metal layer is formed of aluminum and comprises a bond pad [fig. 5, 58, paragraph [0036] teaches aluminum, paragraph [0043] teaches the passivation has openings to expose bond pads].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Cooney ‘073 into the method of Cooney by using the upper metal layer as a region of an aluminum bond pad.  The ordinary artisan would have been motivated to modify Cooney in the manner set forth above for at least the purpose of allowing it to be incorporated the structure into a larger device.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooney as applied to claims 1-3, 7, 9, 10, and 13  above, and further in view of Huang et al. (US Pat. Pub. 2019/0122931).
Regarding claim 11, Cooney fails to teach the IC structure comprises a die mount base configured for mounting at least one die.  However, Huang teaches an IC device with an integrated inductor structure as well as a die mount base [fig. 3a, inductor 113, die mount pad 318].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Huang into the method of Cooney by having a die mount base on the IC structure as well as the inductor.  The ordinary artisan would have been motivated to modify Cooney in the manner set forth above for at least the purpose of having a substrate in which the size of the inductor can be decreased as well as preventing dishing issues during processing [Huang, paragraph [0019]].
Regarding claim 12, Cooney in view of Huang teaches the IC device of claim 1, wherein the IC structure comprises an interposer [fig. 17, substrate 306 is between the bond pad surface 318 and the device 410, acting as an interposer].
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/           Examiner, Art Unit 2816       ‘




/JAEHWAN OH/           Primary Examiner, Art Unit 2816